Title: Mathew Carey to James Madison, 16 February 1829
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Philada.
                                
                                 Feb. 16. 1829
                            
                        
                        
                        Although I know you are borne down with an extensive correspondence, I take the liberty to trespass on you
                            with the annexed letter, not doubting that you must be favourable to the object in view, & also that you must be
                            able to [provide] me with some materials to enable me to carry it into effect.
                        I send by this mail some of my most recent lucubrations, of which I request your acceptance, and am, Very
                            respectfully, your obt. Servt.
                        
                        
                            
                                Mathew Carey
                            
                        
                     [enclosure] 
                            
                                Sir,
                            
                            
                                
                                    Philadelphia,
                                
                                 Feb. 9, 1829.
                            
                        
                        
                        It is self evident, that as man is an imitative animal, the dissemination of striking instances of the social
                            virtues, charity, generosity, liberality, gratitude, heroism, public spirit, &c. cannot fail to have a salutary
                            tendency, by exciting a spirit of emulation, and approximating the human character to that standard of perfection at which
                            it is frequently exhibited in history, not merely among foreign nations, and in remote ages, but in the United States,
                            during "the times that tried men’s souls," when country was every thing, and self and sordid interest, comparatively
                            nothing—an object that must be deeply interesting to all good men. It may, therefore, be regarded as a duty which we owe
                            to society, to diffuse, as generally as possible, the knowledge of such virtues—which is the more necessary, as almost
                            every instance of vice, or crime, that occurs in this country, throughout its wide extent, and, in addition, the
                            atrocities of Europe, are collected in most of our newspapers, and widely circulated; and the more heinous, the more
                            secure of publication, and the more eagerly read—thus producing, to a certain degree, an infectious moral atmosphere.
                            Under these circumstances, the best interests of society require a constant effort at counteraction, by disseminating, as
                            far as practicable, the antidote pari passu with the poison.
                        Under these impressions, I have judged that I could not employ some of my leisure hours to more advantage,
                            than by collecting facts falling within the above description of the social virtues. I have already published two series,
                            of three numbers each. But from the difficulty of procuring materials, notwithstanding they abound throughout the country,
                            and the indifference unfortunately displayed on the subject, by those capable of furnishing them, the publications have
                            been, "like Angels’ visits, few and far between."
                        The importance I attach to this object, induces me to make an attempt to resume the publication, and to
                            continue it periodically; for which purpose I request you will be so kind, not only to furnish such communications as may
                            be suitable for my purpose, but to urge your friends to pursue the same course. I would not confine them altogether to
                            this country, but shall occasionally insert a few of foreign occurrence. The former, however, will have a decided
                            preference. To enable you to form an opinion of the plan, I enclose a copy of one of the former numbers.
                        That these essays will have a favourable effect, I fondly hope—whether to the extent of my wishes, is a
                            matter of uncertainty. We are told by high authority, that no good effort is wholly lost—and I therefore cherish the idea
                            that some of the noble and beneficent actions which I thus record, may, even during the very short period of life that
                            remains to a man in his seventieth year—but, at all events, when I am laid in the grave—produce that "divine spark" of
                            emulation, which is the parent of nearly all the goodness displayed in this world, and without a portion of which, man is
                            little more than a sordid, selfish, worthless animal. Yours, truly,
                        
                        
                            
                                Mathew Carey.
                            
                        
                    